Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 1 of 8 PageID #: 1375




                     Moffa Exhibit 3
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 2 of 8 PageID #: 1376


    From:            Tina Hueske
    To:              McCabe, William J. (NYC); Moffa, Matthew (NYC)
    Cc:              William Ramey; Delona Laxton
    Subject:         Traxcell v. Nokia Solutions - 20096.0006LIT001
    Date:            Tuesday, February 12, 2019 6:04:11 PM


    Attached please find the Plaintiff’s Disclosure of Asserted Claims and Infringement Contentions.



       Citrix Attachments                                             Expires August 11, 2019


           2019-02-12 P Infring Contentns (Nokia) as s...ved.pdf                215.9 KB

           Nokia '196 AT 1.pdf                                                    525 KB

           Nokia '196 AT 10.pdf                                                   812 KB

           Nokia '196 AT 11.pdf                                                   260 KB

           Nokia '196 AT 12.pdf                                                 760.2 KB

           Nokia '196 AT 13.pdf                                                   280 KB

           Nokia '196 AT 14.pdf                                                 703.3 KB

           Nokia '196 AT 15.pdf                                                 329.1 KB

           Nokia '196 AT 16.pdf                                                 139.2 KB

           Nokia '196 AT 17.pdf                                                 230.8 KB

           Nokia '196 AT 18.pdf                                                 729.8 KB

           Nokia '196 AT 2.pdf                                                   1.9 MB

           Nokia '196 AT 3.pdf                                                    104 KB

           Nokia '196 AT 4.pdf                                                    112 KB

           Nokia '196 AT 5.pdf                                                    112 KB

           Nokia '196 AT 6.pdf                                                  237.1 KB

           Nokia '196 AT 7.pdf                                                    179 KB

           Nokia '196 AT 8.pdf                                                   3.2 MB

           Nokia '196 AT 9.pdf                                                  407.8 KB

           Nokia '196 Exhibit A.pdf                                             167.9 KB

           Nokia '196 Exhibit B.pdf                                               311 KB
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 3 of 8 PageID #: 1377


         Nokia '196 Exhibit C.pdf                       123.8 KB

         Nokia '196 IC 1.pdf                               1 MB

         Nokia '196 lC 15.pdf                            1.4 MB

         Nokia '196 lC 16.pdf                           586.4 KB

         Nokia '196 lC 17.pdf                           670.5 KB

         Nokia '196 lC 18.pdf                           265.5 KB

         Nokia '196 lC 19.pdf                           265.8 KB

         Nokia '196 lC 2.pdf                            586.5 KB

         Nokia '196 lC 3.pdf                            670.8 KB

         Nokia '196 lC 4.pdf                            265.7 KB

         Nokia '196 lC 5.pdf                            265.9 KB

         Nokia '353 AT 1.pdf                             1.7 MB

         Nokia '353 AT 10.pdf                              3 MB

         Nokia '353 AT 11.pdf                            1.6 MB

         Nokia '353 AT 12.pdf                            448 KB

         Nokia '353 AT 13.pdf                            168 KB

         Nokia '353 AT 14.pdf                            1.4 MB

         Nokia '353 AT 15.pdf                            3.9 MB

         Nokia '353 AT 16.pdf                            3.4 MB

         Nokia '353 AT 17.pdf                            2.2 MB

         Nokia '353 AT 18.pdf                           500.6 KB

         Nokia '353 AT 19.pdf                           894.7 KB

         Nokia '353 AT 2.pdf                            27.1 MB

         Nokia '353 AT 20.pdf                              1 MB

         Nokia '353 AT 3.pdf                             8.1 MB

         Nokia '353 AT 4.pdf                             5.1 MB

                                                         1.4 MB
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 4 of 8 PageID #: 1378


         Nokia '353 AT 5.pdf

         Nokia '353 AT 6.pdf                             220 KB

         Nokia '353 AT 7.pdf                             1.6 MB

         Nokia '353 AT 8.pdf                             3.2 MB

         Nokia '353 AT 9.pdf                               8 MB

         Nokia SON (Direct) '388 AT 1.pdf                5.2 MB

         Nokia SON (Direct) '388 AT 10.pdf              919.2 KB

         Nokia SON (Direct) '388 AT 11.pdf                15 MB

         Nokia SON (Direct) '388 AT 12.pdf               1.1 MB

         Nokia SON (Direct) '388 AT 13.pdf              126.2 KB

         Nokia SON (Direct) '388 AT 14.pdf              573.5 KB

         Nokia SON (Direct) '388 AT 15.pdf               40.6 KB

         Nokia SON (Direct) '388 AT 16.pdf               1.2 MB

         Nokia SON (Direct) '388 AT 17.pdf              472.9 KB

         Nokia SON (Direct) '388 AT 18.pdf              500.6 KB

         Nokia SON (Direct) '388 AT 2.pdf                1.3 MB

         Nokia SON (Direct) '388 AT 3.pdf                4.5 MB

         Nokia SON (Direct) '388 AT 4.pdf                  2 MB

         Nokia SON (Direct) '388 AT 5.pdf               814.6 KB

         Nokia SON (Direct) '388 AT 6.pdf                1.3 MB

         Nokia SON (Direct) '388 AT 7.pdf               514.4 KB

         Nokia SON (Direct) '388 AT 8.pdf                644 KB

         Nokia SON (Direct) '388 AT 9.pdf                1.4 MB

         Nokia SON (Direct) '388 Cl 1.pdf                1.4 MB

         Nokia SON (Direct) '388 Cl 10.pdf               309 KB

         Nokia SON (Direct) '388 Cl 11.pdf               1.4 MB

         Nokia SON (Direct) '388 Cl 2.pdf               287.9 KB
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 5 of 8 PageID #: 1379


         Nokia SON (Direct) '388 Cl 21.pdf              955.9 KB

         Nokia SON (Direct) '388 Cl 3.pdf               396.2 KB

         Nokia SON (Direct) '388 Cl 4.pdf               325.4 KB

         Nokia SON (Direct) '388 Cl 5.pdf               114.4 KB

         Nokia SON (Direct) '388 Cl 6.pdf               255.5 KB

         Nokia SON (Direct) '388 Cl 7.pdf               266.2 KB

         Nokia SON (Direct) '388 Cl 8.pdf                267 KB

         Nokia SON (Direct) '388 Cl 9.pdf               247.1 KB

         Nokia SON (Direct) '388 Exhibit A.pdf          146.5 KB

         Nokia SON (Direct) '388 Exhibit B.pdf          252.7 KB

         Nokia SON (Direct) '388 Exhibit C.pdf          103.1 KB

         Nokia SON '353 Cl 1.pdf                         2.5 MB

         Nokia SON '353 Cl 10.pdf                        2.9 MB

         Nokia SON '353 Cl 11.pdf                        2.2 MB

         Nokia SON '353 Cl 12.pdf                       584.5 KB

         Nokia SON '353 Cl 13.pdf                       413.5 KB

         Nokia SON '353 Cl 14.pdf                       278.9 KB

         Nokia SON '353 Cl 15.pdf                       718.8 KB

         Nokia SON '353 Cl 16.pdf                       877.2 KB

         Nokia SON '353 Cl 17.pdf                       283.1 KB

         Nokia SON '353 Cl 18.pdf                       877.7 KB

         Nokia SON '353 Cl 19.pdf                       283.3 KB

         Nokia SON '353 Cl 2.pdf                        584.1 KB

         Nokia SON 353 Cl 3.pdf                         413.2 KB

         Nokia SON '353 Cl 4.pdf                        278.9 KB

         Nokia SON '353 Cl 5.pdf                        718.6 KB

         Nokia SON '353 Cl 6.pdf                        877.2 KB
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 6 of 8 PageID #: 1380



         Nokia SON '353 Cl 7.pdf                        282.9 KB

         Nokia SON '353 Cl 8.pdf                        877.6 KB

         Nokia SON '353 Cl 9.pdf                        283.2 KB

         Nokia SON '353 Exhibit A.pdf                   138.8 KB

         Nokia SON '353 Exhibit B.pdf                   247.1 KB

         Nokia SON '353 Exhibit C.pdf                    108 KB

         Nokia WLAN '353 AT 1.pdf                       252.9 KB

         Nokia WLAN '353 AT 10.pdf                      903.3 KB

         Nokia WLAN '353 AT 11.pdf                       2.1 MB

         Nokia WLAN '353 AT 12.pdf                       448 KB

         Nokia WLAN '353 AT 13.pdf                       168 KB

         Nokia WLAN '353 AT 14.pdf                       1.4 MB

         Nokia WLAN '353 AT 15.pdf                       7.9 MB

         Nokia WLAN '353 AT 16.pdf                      623.6 KB

         Nokia WLAN '353 AT 17.pdf                      603.6 KB

         Nokia WLAN '353 AT 18.pdf                       1.1 MB

         Nokia WLAN '353 AT 19.pdf                      894.7 KB

         Nokia WLAN '353 AT 2.pdf                       181.6 KB

         Nokia WLAN '353 AT 20.pdf                         1 MB

         Nokia WLAN '353 AT 21.pdf                      729.8 KB

         Nokia WLAN '353 AT 3.pdf                       563.5 KB

         Nokia WLAN '353 AT 4.pdf                       467.4 KB

         Nokia WLAN '353 AT 5.pdf                       756.3 KB

         Nokia WLAN '353 AT 6.pdf                        220 KB

         Nokia WLAN '353 AT 7.pdf                        1.6 MB

         Nokia WLAN '353 AT 8.pdf                       329.9 KB
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 7 of 8 PageID #: 1381


         Nokia WLAN '353 AT 9.pdf                             303.6 KB

         Nokia WLAN '353 Cl 1.pdf                               2.8 MB

         Nokia WLAN '353 Cl 10.pdf                              3.2 MB

         Nokia WLAN '353 Cl 11.pdf                              2.6 MB

         Nokia WLAN '353 Cl 12.pdf                            841.6 KB

         Nokia WLAN '353 Cl 13.pdf                            568.9 KB

         Nokia WLAN '353 Cl 14.pdf                            712.4 KB

         Nokia WLAN '353 Cl 15.pdf                              1.3 MB

         Nokia WLAN '353 Cl 16.pdf                            847.6 KB

         Nokia WLAN '353 Cl 17.pdf                            396.8 KB

         Nokia WLAN '353 Cl 18.pdf                            848.1 KB

         Nokia WLAN '353 Cl 19.pdf                            396.9 KB

         Nokia WLAN '353 Cl 2.pdf                             841.2 KB

         Nokia WLAN '353 Cl 3.pdf                             568.9 KB

         Nokia WLAN '353 Cl 4.pdf                             712.3 KB

         Nokia WLAN '353 Cl 5.pdf                               1.3 MB

         Nokia WLAN '353 Cl 6.pdf                             847.4 KB

         Nokia WLAN '353 Cl 7.pdf                             396.7 KB

         Nokia WLAN '353 Cl 8.pdf                             847.8 KB

         Nokia WLAN '353 Cl 9.pdf                             396.8 KB

         Nokia WLAN '353 Exhibit A.pdf                        145.6 KB

         Nokia WLAN '353 Exhibit B.pdf                        252.9 KB

         Nokia WLAN '353 Exhibit C.pdf                        113.7 KB

         US 9,549,388 File History TRX61003649-TR...223.pdf    56.3 MB

         US 9,888,353 File History TRX61001803-TR...648.pdf   219.6 MB

         US 9,918,196 File History TRX61000001-TR...802.pdf   217.9 MB
Case 2:18-cv-00412-RWS-RSP Document 44-4 Filed 04/16/19 Page 8 of 8 PageID #: 1382


          Download Attachments

       Tina Hueske uses Citrix Files to share documents securely.




    Tina Hueske
    Litigation Paralegal
    Ramey & Schwaller, LLP
    5020 Montrose Blvd., Suite 750
    Houston, Texas 77006
    Phone: (713) 426-3923
    Fax: (832) 900-4941
